      Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 PageSUPERIOR
                                                             1 of 27  COURT
                                                             BARNSTABLE SS




BARNSTABLE, SS.
                  COMMONWEALTH OF MASSACHUSETT
                                                           .
                                                         SUPE
                                                               w-
                                                                FILED._ JAN O8 2019

                                                                    _,,!w;t.,. J.?4-Clerk
                                                                      ~-'l:!-->R,~'T'-----l
                                                         No.    Iq1,)J;.L/O/J.-

                              )
MATTHEW HANEY, TRUSTEE OF )
THE GOOSEBERRY ISLAND TRUST )
AND MATTHEW HANEY, TRUSTEE )
OF THE SN TRUST,              )
                 Plaintiffs   )
                              )
v.                            )                   COMPLAINT
                              )
JONATHAN FURBUSH, WILLIAM     )
A.BLAISEDELL,SCOTT            )
GOLDSTEIN, NORMAN J. GOULD, )
BRADFORD H. PITTSLEY, and     )
SHARON SANGELEER, as they are )
the MASHPEE ZONING BOARD      )
OF APPEALS, and the MASHPEE   )
ZONING BOARD OF APPEALS,      )
                 Defendants,  )
____________                  )

                          INTRODUCTORY STATEMENT

  I. This is an appeal, pursuant to M.G.L. c. 40A, § 17, of three decisions of the

     Mashpee Zoning Board of Appeals concerning property known as Gooseberry

     Island in Mashpee.


                                   PARTIES

  2. The Plaintiff, Matthew Haney, is the Trustee of the Gooseberry Island Trust, a

     Massachusetts nominee trust with a business address of Post Office Box 1416,

     Brookline, Massachusetts 02446.
   Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 2 of 27




3. The Plaintiff, Matthew Haney, is the Trustee of the SN Realty Trust, a

  Massachusetts nominee trust with a business address of Post Office Box 1416,

  Brookline, Massachusetts 02446.


4. The Defendants, the Members of the Mashpee Zoning Board of Appeals, are as

   follows:

         a. Jonathan Furbush, Chairman
            c/o Mashpee Town Hall
            16 Great Neck Road North
            Mashpee, MA 02649

         b. William A. Blaisedell
            c/o Mashpee Town Hall
            16 Great Neck Road North
            Mashpee, MA 02649

         C.   Scott Goldstein
              c/o Mashpee Town Hall
              16 Great Neck Road North
              Mashpee, MA 02649

         d. Norman J. Gould
            c/o Mashpee Town Hall
            16 Great Neck Road North
            Mashpee, MA 02649

         e. Bradford H. Pittsley
            c/o Mashpee Town Hall
            16 Great Neck Road North
            Mashpee, MA 02649

         £ Sharon Sangeleer
           c/o Mashpee Town Hall
           16 Great Neck Road North
           Mashpee, MA 02649




                                         2
    Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 3 of 27




5. The Defendant, Mashpee Zoning Board of Appeals ("Board"), is the zoning board

   of appeals for the Town of Mashpee and has a business address of Mashpee Town

   Hall, 16 Great Neck Road North, Mashpee, MA 02649.


             FACTUAL ALLEGATIONS AND CLAIM FOR RELIEF

6. The Gooseberry Island Trust was created by a declaration of trust dated September

   2, 2011, and recorded with the Barnstable Registry District of the Land Court as

   Document No. 1,173,403, and is the owner of Gooseberry Island ("Island" or

   "Property").



7. The SN Trust was created by declaration of trust dated January 12, 2012 and

   recorded with the Barnstable Registry of Deeds on Book 27485, Page 161. The

   SN Trust owns a strip of land on the mainland at the end of Punkhom Point Road.



8. The Island is comprised of 3.9+/- acres of land located in Popponesset Bay

   offshore from the end of Punkhom Point Road.



9. The Island is separated from the mainland by a narrow channel that is

   approximately 40 feet wide at mean low water and 80 'feet wide at mean high

   water.



10. The channel has a depth of less than two feet at mean low water.


                                         3
    Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 4 of 27




11. Although currently vacant, the Island was used by previous owners as a camp for

   hunting and fishing. Remnants of the foundation of a cottage are still present on

   the Island.



12.Before the Island was acquired by the Gooseberry Island Trust, it was owned for

   more than 50 years by the Nelson family.



13. The Nelson family accessed the island by parking at the end of Punkhorn Point

   Road and rowing a boat across the narrow channel throughout their years of

   ownership.



14. The Island and the land along the shore are situated within an R-3 Zoning District.



15. The Plaintiffs seek to develop a single-family dwelling on the Island.



16. On November 9, 2018, the Plaintiffs filed an application for variances with the

   Zoning Board of Appeals seeking relief from the following provisions of the

   Zoning Bylaw:


   a.     Section 174-12- which requires buildings to be on lots which front upon a
          street;



                                         4
          Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 5 of 27




         b.     Section 174-31 - which requires the Property to have 150 feet of frontage
                on a street; and

         c.     Section 174-32 -which requires the Property to have an unobstructed paved
                access roadway within 150 feet of the furthest point of any building on the
                Property.


      17. The Petitioners, as part of their application, propose to construct a single-lane

         bridge that will span the channel and provide pedestrian and vehicular access to

         thelsland, including access by the Town's emergency response vehicles.



      18. On December 12, 2018, the Board of Appeals held a public hearing on the

         Plaintiffs' application.



      19. At the close of the hearing, the Board voted 5 to Oto deny the application.



      20. Thereafter, on December 20, 2018, the Board of Appeals filed three separate

         written decisions with the Town Clerk denying the Plaintiffs' application. Copies

         of the decisions are attached as Exhibits 1, 2 and 3.



21.      The Plaintiffs are aggrieved, within the meaning ofM.G.L. Chapter 40A, § 17, by

         the decisions of the Board.




                                               5
       Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 6 of 27




22.   The decisions of the Board are erroneous, in excess of the Board's authority,

      against the weight of the evidence, arbitrary, capricious and whimsical.


      WHEREFORE, the Plaintiffs respectfully request this Honorable Court to issue an

Order and Judgment:

      A.    Finding that the decisions of the Board exceeded the Board's authority,
            were against the weight of the evidence, were arbitrary, capricious and
            unreasonable;

      B.    Ordering that the decisions of the Board recorded with the Mashpee Town
            Clerk on December 20, 2018 be vacated and annulled;

      C.    Granting such other and further relief as the Court may deem meet, just and
            proper under the circumstances.



DATED: January 8, 2019                   Respectfully submitted,
                                         For the Plaintiffs,
                                         By their Attorney,



                                         Bfls~
                                         BBO No. 560063
                                         Troy Wall Associates
                                         90Route6A
                                         Sandwich, MA 02563
                                         (508) 888-5700
                                         bjw@troywallassociates.com




                                            6
Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 7 of 27




                     EXHIBIT 1
    Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 8 of 27




              ' ·: . ,:·,':·· ··::; .. >:.'. \ ~·-:(' ,:.··:'.>:. •i:; -~~~!.;~~=,~::;:~;:,
                      MASHPEE ZONING BOARD OF APPEALS
                          DECISION FOR AVARIANCE
                                          V-2018-61

 Gooseberry Island Trust & SN Trust                                    Ctf.: #195170
 Robert D. Emmeluth, Trustee of Gooseberry Island                      Plan #: 25209-A
 0 Gooseberry Island
 (Map 100 Parcel 6-0-4)
 Mashpee, MA 02649

          A Petition was filed on November 9, 2018 by Owner, Gooseberry Island Trust &
  SN Trust requesting a Variance from §174-12 of the Zoning By-laws requiring frontage on
. a street apd direct access to a paved town, county or state road or street as defined in said
  Section in order to construct a single family residence on property located in an R-3 Zoning
  District, 0 Gooseberry Island, (Map 100, Parcel 6-0-R), Mashpee, MA.

        Notice was duly given to abutters in accordance with Massachusetts General Laws
 Chapter 40A. Notice was given by publication in The Mashpee Enterprise, a newspaper of
 general circulation in the Town of Mashpee, on November 16, 2018 and November 23,
 2018 a copy of which is attached hereto and made a part hereof.

        The Mashpee Zoning Board of Appeals issues this Decision pursuant to the
 provisions of Massachusetts General Laws Chapter 40A §10 and tlie Town of Mashpee
 Zoning By-laws.

       Public Hearings were held on the Petition at the Mashpee Town Hall on
 Wednesday, December 12, 2018 at which time the following members of the Board of
 Appeals were present and acting throughout; Chairman, Jonathan Furbush, Board
 Members, Scott Goldstein, Norman J. Gould, and Associate Members, Brad Pittsley and
 Sharon Sangeleer. Also present was Attorney Kate Connolly, Town Counsel, and Michael
 Mendoza, Building Commissioner.

         Attorney Brian Wall represented the applicant for the Variance request Also
 present was Tom Bunker, ofBSS Design, and Mathew Haney, who is a representative of
 the Trust Attorney Wall provided the Board with two plans that were dated March 11,
 2014, and July 9, 2018. The 2014 plan depicts a bridge and Gooseberry Island. The plan
 dated July 9, 2018 is of Gooseberry Island. The Island is a 3:9 acre island in Popponesset
 Bay and is separated from the main land by a channel that is about 80 ft. wide at high tide,
 and about 40 ft. wide at low tide. Attorney Wall claims his client owns a strip of land along
 the edge of the main land. His client would like to develop a single-family home on the
 island, and would like to propose a bridge to be built at the end of the mainland at Punkhom
 Point Road across the channel to Gooseberry Island.




                                                1
   Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 9 of 27


                    MASHPEE ZONING BOARD OF APPEALS
                           DECISION FOR AVARIANCE
                          Gooseberry Island Trust & SN Trust
                   Robert D. Emmeluth, Trustee of Gooseberry Island
                     0 Gooseberry Island (Map 100, Parcel 6-0-R), ·
                                Mashpee, MA 02649
                                      V-2018-61

         Attorney Wall said that in order to render the island eligible for a building permit,
the two trusts need three variances as listed in the public notices. Under §174-12 requires
a street, and the island has no street, §174-31 requires 150 ft. of frontage on a street, and
§174-32 require property to have an un-obstructive paved access roadway within 150 ft. of
the furthest point of any building on a property, and the purpose of this is to provide access
for first responders and fire trucks. The Trust applied for these same three variances back
in 2013 but no bridge was proposed. The applicants at that time where proposing to access
the property by boat and have just a house.

         At the hearings back in 2013, the Zoning Board expressed concerns with the
inability of first responders to access the property. They were concerned about public
safety, fire protection, and a possible medical emergency. The Board denied the request for
variance for those reasons.

        Chairman Furbush mentioned that he knows there's litigation pending regarding
access to the land on the mainland side.

        Attorney Wall said that the litigation is under advisement with a judge. He said he
does not represent the client in that land court case, but he is aware of its status. The case
is in land court without a jury, and when the trial is over the judge t~es the matter under
advisement. Mr. Wall believes that briefs were submitted to the court back in January of
this year, and decision is pending. Mr. Wall said that his client has a deed to the land, and
the judge will be making a decision to who owns the land.

         Town Attorney, Kate Connolly said she had tried that case. The judge has not issued
a decision, and the ownership issue is still m question. The Tov.'ll took a less active roll,
but claimed a portion of the property. Two of the abutters on !hat road took an active role
claiming ownership, and it's still inconclusive that SN Trust or ~yone else owns any
specific portion of!hat property. In regard to the bridge, there's another case pending, and
there's no approval yet for the bridge. Town Counsel is still waiting for the court's decision
on this.

      Attorney Wall said !hat the bridge has been through the DEP hearing process and
was denied. That decision is currently under appeal in Superior Court.

       Board Member, Scott Goldstein questioned ifthe bridge needs to be approved prior
to building on the lot. He could not approve something that was not approved by other
departments.




                                              2
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 10 of 27



                      MASHPEE ZONING BOARD OF APPEALS
                          DECISION FORA VARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 G9oseberry Island (Map 100, Parcel 6--0-R),
                                 Mashpee, MA 02649
                                       V-2018-61

        Attorney Kate Connolly answered that was the basis fur the previous denials of the
three variances. The applicant applied for permission to the Conservation Commission to
build in a sensitive wetland resource area. T_he Commission denied. it, and the applicant
appealed it to the Dm', lost at the DEP level and appealed to Superior Court. There's still
no bridge, and that's one of the requirements under the Town bylaw that there be access.
There's no frontage, and there has to bi, access in other ways for emergency vehicles. This
case is still pending as well.

        Attorney Wall said that every Board has its own jurisdiction. He said that the Board
can act on request for relief, and conditioning it upon the bridge being built.

       Chairman Furbush said as one member. he is uncomfortable with conditioning
anything for these variance requests.

       The Board read the Town Department comments into the record.

        Mr. George Green, the Director of Natural Resources with the Mashpee
Wampanoag Tribe, voiced his concerns on behalf of the Tribe with this project. He said
the Tribe opposes granting the proposed Variances. The bridge would interfere with their
aquaculture project. At extreme low tide, the tide is about 1.5 ft. to 2 ft. deep, and at a mean
high tide, the tide is S.5 to 6 ft.

      Fire Chief, Thomas Rullo addressed the Board and submitted a letter he sent to
Matthew Haney dated Au~ust 17, 2018 that was read into the record.

       Mr. Furbush asked the same question he asked five years ago, if there is an
emergency on the jsland, how would the Fire Departmeot respond?

        Fire Chief Rullo said there is no method to get across the waterway. The Frre Chief
stated he would not be able to handle any crisis, either fire or medical.

       Mr. Furbush spoke to the Board and said that not being able to respond to an
emergency could cause the To'Wll legal issues. There's no clear ownership title to the land ·
on the mainland, and there's no clarity from Conservation to allow the bridge to be built.

       Scott Goldstein asked the Fire Chief if the apparatus could tum around. Fire Chief
Rullo said the approach would have to be addressed for his apparatus to be able to turn
around .sufficiently.




                                               3·
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 11 of 27



                      MASHPEE ZONING BOARD OF APPEALS
                            DECISION FORA VARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 Gooseberry Island (Map LOO, Parcel 6-0-R),
                                 :Mashpee, MA 02649
                                       V-2018-61

        Attorney John Bowen, with Rackemann, Sawyer & Brewst<;r represents the two
private owners who own the last two houses on the left on the North side ofPunkhom Point
Rd. The owners of 80 Punkhom Point Road are James Atkins and John Wellman, and 84
Punkhom Point Road, owners, Robert and Michelle Wolpe. Mr. \Volpe was present in the
audience.

       Attorney Bowen said these applications are the same as submitted ~ck in 2013,
and suggested that under Chapter 40A Section 16 that decision issued by the Board was
not really final because the appeal is still pending in Superior Court. He disputes, and
doesn't believe the applicant has any right to pave the road, or has any right to bring utilities
down the road. Punkhom Point is a private unpaved narrow road,.and he disputes the
applicant to travel on this road because it is a private road.

        Attorney Bowen said there are several items that are very much undecided, and to
repeat the requests while there's a live action pending in Superior Court is wasteful and
unnecessary. He asked the Board that the requests be denied on these grounds as presented,
and it fails to meet the requirements of the Town's bylaws and also fails to meet Chapter
40A Section 10 for a variance. The Attorney said that his clients ,issert ownership to the
Southern boundary and just below Punkhom Point Rd, and below that, the Town has an
active claim to that land. Those issues are open, and there will be a decision. The applicant
claims ownership through a "release deed" for no consideration and for zero dollars. His
final point is that the applicant's claim of financial hardship as current owner of an island
with no money and with no proven way to access it, or any ownership on the part of
Mashpee where he thinks he could put a bridge.

        Attorney Kate Connolly mentioned that Attorney Bowen was correct, it's simply a
release deed that was taken for no payment, and also financial hardship is not one of the
requirements to prove hardship under the bylaw, it has to be a hardship owing to unusual
circumstances of shape, soil conditions, or topography, and none of those apply. ·

         Ashley Fisher, Shellfish Constable for the Town of Mashpee approached the Board
and quoted a couple of points from the bylaw in Chapter 130 Section 57 (Shellflsh
Aquaculture Licenses) for the record. She said that the area is under a grant and because of
this, there cannot be any disturbance of the licensed shellfish grant area.

        Mr. Gould asked Attorney Wall ifhe and his client addressed the Tribe's claims,
and how would you repair any damage if there's an issue with pollution regarding their
shellfish grant.



                                                4
   Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 12 of 27



                       MASHPEE ZONING BOARD OF APPEALS
                             DECISION FOR AVARIANCE
                            Gooseberry Island Trust & SN Trust
                     Robert D. Emmeluth, Trustee of Gooseberry Island
                       0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                  Mashpee, MA 02649
                                        V-2018-61

         Attorney Wall said that the Tribe claims that their shellfish aquaculture grant
 prohibits the bridge from crossing the channel is not valid. He disagrees because the statute
 that the shellfish constable read says that the Tribe has exclusive rights to plant, grow and
 take shellfish but not exclusive rights to the area itself. The ideas is to put the house
 somewhere in the center of the island, and far away from shore. The septic system has not
 been proposed so those concerns are speculative and not before the Board. The bridge will
 be sufficiently high enough for boat traffic to pass. Attorney Wall said that relief can be
 granted such that it doesn't derogate from the purpose of the zoning bylaw. He believes the
 bridge provides access.

        Mr. Mendoza asked Attorney Wall if his client was entertaining to build more than
 one home on the island. Mr. Wall said bis client's intention right now is to have one single-
 family dwelling.

          Chairman Furbush closed the comment session and instructed the Board members
 that it was time to vote.

         The Board, upon review of the testimony and evidence, .determined that- the
 proposed Variance would not advance the Town's interest in maintaining the public safety
 in further grant of a Variance would in fact derogate from the underline purpose and intent
 of the Zoning By-laws.

          In view of the foregoing, the Board made a motion ·on Wednesday, December 12,
  2018 at the Public Hearings of the Zoning Board of Appeals to grant the request of the
  Petitioner, Gooseberry Island Trust & SN Trust for a Variance from Article V §174-12 of
  the Zoning By-laws requiring frontage on a street and direct access to a paved town, county
  or state road or street as defined in said Section in order to construct a single family
• residence on property located in an R-3 Zoning District at OGooseberry Island, (Map 100,
  Parcel 6-0-R), Mashpee, MA and voted as follows: Ms. Sharon Sangeleer, denied, no, Mr.
  Bradford H. Pittsley, denied, no, Mr, Norman J. Gould, denied, no, Mr. Scott Goldstein,
  denied, no, and Mr. Jonathan D. Furbush, denied, no. Failing to obtain a supermajority of
  votes in the affirmative, and in fact obtaining unanimous votes to deny, the variance request
  is denied.




                                               5
                              Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 13 of 27
                                                                         MASHPEE ZONING BOARD OF APPEALS
                                                                             DECISION FOR AVARIANCE
                                                          Nsl1lle: Gooseberry Island Trust & SN Trust
                                                          Address: 0 Gooseberry Island, Map 100 Parcel 6-0-R,-Mashpee, MA 02649
                                                          Case:·v- 8-61

                                                                                                             FAVOR               'TODENY

                                                                                                              □·                        ~



                                                                                                              □                         □


                                                                                                              □


                                                                                                              D


                                                                                                              □


                                                                                                              □
  GdM!!heqyfsfndfflff'tmthompPTntBMd· Dwner•
                                         .
  <;;o~lsldncITMf&SNTruslrnqaashavartMee I



·~=
 from §17+-31 of the 2anlng By.Jaws relpffnga 1!0" oI ;
 ~ an ulre~t In onier to consirud: a sln;!e family '

          =~~~:;,:_'°'.""9 ll"!rld. · This Decision has been duly filed on Dee.-e\lA.be I["' o)o Iaa If: with the Town Clerk
 ,;.,~~~ ,,00 ;..,,11  ,..,,,~:..i~.;.~ ;,,_ ,of Mashpee. Any Appeals shall be made pursuant to Section 17 of the Massachusetts
  Goo3eboriylsbru!T-&SNT,u,t"""""'ov.ruwe ',-,____ alla    Ch ter40Awithin. "'-·- da aft th da
  tomf-t74-3ZdlheZohingB_y-fa",1is~QWlng:FJre0e- '. Vt::"IWf ws         .ap . .        iwvufy     ys     f "dfilin
                                                                                                        er    e    teo sat         g.
· partmenl ttpparatw fflaa a d&Sned i\ sa!d $edmrl
 lo alkPNforth&J?O(IU!ndondo &ing.l&Cemli, residence                                                                    •
 o""'""""""'''dl•"'".."""'•-·(l.1,p100,                     Decision is effective when a- Certified CoPY is filed at the Barnstable County
                                                       . This
·""""'6-l>ll},_M'.'"'"·MA.· · • - :,                  Registry of Deeds. A Certified Copy may be obtained from the-Town Clerk the next
 ,,.,,,..,., .. ,,..,.,,.,;1o·.,.,:,:,,;.;.,..,-ZBA· ·business day after the expiration of the 20-day Appeal phase, which lasts through
 <>!'.. •.. ~•;~:"'c"'<• 0 • ~ • -      )    :: •    , ;T~tJo..f(i- Cf , cl GI<)'              • Special Permits shall lapse two years after date
 ~., o,.,,.., ,;,,,;..,..
                      <i. ,..;.,;;: er,;,.,;.· _. · of grant. Written Findings shall lapse two years after date of grant. Appeals shall lapse
 ""'·,."""""''"'"".,""""" · ;; .' _._-._ one year airer·date of grant. lfthe rights authorized by a Variance are not exercised
 ""'""""''"·23·'°'" -                   · ,•. _.· -' '.within one year of date of grant of such Variance, such rights sball lapse unless: (1)
                                                      substantial use_ or constructiOll. has commenced, -or (2) a Petition fur a six-month
                                                      extension has been filed prior to the expiration date, or (3) the property that is the SUQject
                                                      of the Variance hes been conveyed in reliance on said Variance prior to lf!e expiration
                                                      date of such one year period.


                     MASHPEE TOWN_ CLERK

                                 DEC 2 O2018
               · RECEIVED BY                      V-lc.,S,
Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 14 of 27




                     EXHIBIT2
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 15 of 27




            ·: • •· \: : :. : :·.: • ·., ~~fI;::·~1r;:;\;:}1%::.\\::;::~·:;:,:tr~d!t:~rJ~:t.~~:~
               .     '. ' .·· ....·   ......   _.. --           . ..   -            .
                    MASHPEE WNING BOARD OF APPEALS
                        DECISION FOR AVARIANCE
                                                    V-2018-63

Gooseberry Island Trust & SN Trust                                         Ctf.: #195170
Robert D. Emmeluth, Trustee of Gooseberry Island                           Plan#: 25209-A
0 Gooseberry Island
(Map 100 Parcel 6-0-4)
Mashpee, :MA 02649

        A Petition was filed on November 9, 2018 by Owner, Gooseberry Island Trust &
SN Trust requesting a Variance from §174-32 of the Zoning By-laws requiring Fire
Department apparatus access as defined in said Section to allow for the construction of a
single family residence on property located in an R-3 Zoning District, at O Gooseberry
Island, (Map 100, Parcel 6-0-R), Mashpee, MA. ·

       Notice was duly given to abutters in accordance with Massachusetts General Laws
Chapter 40A. Notice was given by publication in The Mashpee Enterprise, a newspaper of
general circulation in the Town of Mashpee, on November 16, 2018 and November 23,
2018 a copy of which is attached hereto and made a part hereof.

       The Mashpee Zoning Board of Appeals issues this Decision pursuaot to the
provisions of Massachusetts General Laws Chapter 40A §IO and the Town of Mashpee
Zoning By-laws.

      Public Hearings were held on the Petition at the Mashpee Town Hall on
Wednesday, December 12, 2018 at which time the following members of the Board of
Appeals were present and acting throughout; Chairman, Jonathan Furbush, Board
Members, Scott Goldstein, Norman J. Gould, and Associate Members, Brad Pittsley and
Sharon Sangeleer. Also present was Attorney Kate Connolly, Town Counsel, and Michael
Mendoza, Building Commissioner.

        Attorney Brian Wall represented the applicant for the Variance request. Also
present was Tom Bunker, ofBSS Design, and Mathew Haney, who is a representative of
the Trust. Attorney Wall provided the Board with two plans that were dated March 11,
2014, and July 9, 2018. The 2014 plan depicts a bridge and Gooseberry Island. The plan
dated July 9, 2018 is of Gooseberry Island. The Island is a 3.9 acre island in Popponesset
Bay and is separated from the main land by a channel that is about 80 ft. wide at high tide,
and about 40 ft. wide atlow tide. Attorney Wall claims his client owns a strip ofland along
the edge of the main land. His client would like to develop a single-family home on the
island, and would like to propose a bridge to be built at the end ofthe mainland at Punkhorn
Point Road acro~s the channel to Gooseberry Island.




                                                        1
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 16 of 27


                      MASHPEE ZONING BOARD OF APPEALS
                            DECISION FORA VARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 Gooseberry Island (Map 100, Parcel 6-0-R), .
                                 Mashpee, MA 02649
                                       V-2018-63

         Attorney Wall said that in order to render the island eligible for a building permit,
the two trusts need three variances as listed in the public notices. Under §174-12 requires
a street, and the island has no street, §174-31 requires 150 ft. of frontage on a street, and
§174-32 require property to have an un-obstructive paved access roadway within 150 ft. of
the furthest point of any building on a property, and the purpose of this is to provide access
for first responders and fire trucks. The Trust applied for these same three variances back
in 2013 but no bridge was proposed. The applicants at that time where proposing to access
the property by boat and have just a house.

        At the hearings back in 2013, the Zoning Board expressed concerns with the
inability of first responders·to access the property. They were concerned about public
safety, fire protection, and a possible medical emergency. The Board denied the request for
variance for those reasons.

        Chairman Furbush mentioned that he knows there's litigation pending regarding·
access to the land on the mainland side.                      ·

        Attorney Wall said that the litigation is under advisement with a judge. He said he
does not represent the client in that land court case, but he is aware of its status. The case
is in land court without a jury, and when the trial is over the judge takes the matter under
advisement. Mr. Wall believes that briefs were submitted to the court baclc in January of
this year, and decision is pending. Mr. Wall said that his client has a deed to the land, and
the judge will be making a decision to who owns the land.

        Town Attorney, Kate Connolly said she had tried that case. The judge has not issued
a decision, and the ownership issue is still in question. The Town took a less active roll,
but claimed a portion of the property. Two of the abutters on that road took an active role
claiming ownership, and it's still inconclusive that SN Trust or anyone else owns any
specific portion of that property. In regard to the bridge, there's another case pending, and
there's no approval yet for the bridge. Town Counsel is still waiting for the court's decision
on this.

      Attorney Wall said that the bridge has been through the DEP hearing process and
was denied. That decision is currently under appeal in Superior Court:

        Board Member, Scott Goldstein questioned if the bridge needs to be approved prior
to building on the lot. He could not approve something that was not approved by other
departments.




                                              2
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 17 of 27



                      MASHPEE ZONING BOARD OF APPEALS
                            DECISION FOR AVARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                 Mashpee, MA 02649
                                       V-2018-63

        Attorney Kate Connolly answered that was the basis for the previous denials of the
three variances. The applicant applied for permission to the Conservation Commission to
build in a sensitive wetland resource area. The Commission denied it, and the applicant
appealed it to the DEP, lost at the DEP level and appealed to Superior Court. There's still
no bridge, and that's one of the requirements under the Town bylaw that there -be access.
There's no frontage, and there has to be access in other ways for emergency vehicles. This
case is still pending as well.

        Attorney Wall said that every Board has its own jurisdiction. He said that the Board
can act on request for relief, and conditioning it upon the bridge being built.

       Chairman Furbush said as one member he is uncomfortable with conditioning
anything for these variance requests.

       The Board read the Town Department comments into the record.

        Mr. George Green, the Director of Natural Resources with the Mashpee
Wampanoag Tribe, voiced his concerns on behalf of the Tribe with this project. He said
the Tribe opposes granting the proposed Variances. The bridge would interfere with their
aquaculture project. At extreme low tide, the tide is about 1.5 ft. to 2 ft. deep, and at a mean
high tide, the tide is 5.5 to 6 ft.

      Fire Chief, Thomas Rullo addressed the Board and submitted a letter he sent to
Matthew Haney dated August 17, 2018 that was read into the record.           ·

      Mr. Furbush asked the same question he asked five years ago, if there is an
emergency on the island, how would the Fire Department respor:d?

        Fire Chief Rullo said there is no method to get across the waterway. The Fire Chief
stated he would not be able to handle any crisis, either fire or medical.

       Mr. Furbush spoke to the Board and said· that not being able to respond to an
emergency could cause the Town legal issues. There's no clear ownership title to the land
on the mainland, and there's no clarity from Conservation to allow the bridge to be built.

       Scott Goldstein asked the Fire Chief if the apparatus could turn around. Fire Chief
Rullo said the approach would have to be addressed for his apparatus to be able to tum
around sufficiently.




                                               3
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 18 of 27



                       MASHPEE ZONING BOARD OF APPEALS
                              DECISION FOR AVARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                 Mashpee, MA 02649
                                       V-2018-63

        Attorney John Bowen, with Rackemann, Sawyer & Brewster represents the two
private owners who own the last two houses on the left on the North side of Pllllkhom Point
Rd. The owners of 80 Punkhorn Point Road are James Atkins and John Weltman,' and 84
Pllllkhom Point Road, owners, Robert and Michelle Wolpe. Mr. Wolpe was present in the
audience.

       Attorney Bowen said these applications are the same as submitted back in 2013,
and suggested that under Chapter 40A Section 16 that decision issued by the Board was
not really final because the appeal is still pending in Superior Court. He disputes, and
doesn't believe the applicant has any right to pave the road, or has any right to bring utilities
down the road. Pllllkhom Point is a private unpaved narrow road, and he disputes the
applicant to travel on this road because it is a private road.

        Attorney Bowen said there are several items that are very much undecided, and to
repeat the requests while there's a live action pending in Superior Court is wasteful and
unnecessary. He asked the Board that the requests be denied on these grounds as presented,
and it fails to meet the requirements of the Town's bylaws and also fails to meet Chapter
40A Section 10 for a variance. The Attorney said that his clients assert ownership to the
Southern boundary and just below Punkhorn Point Rd, and below that, the Town has an
active claim to that land. Those issues are open, and there will be a decision. The applicant
claims ownership through a "release deed" for no consideration and for zero dollars. His
final point is that the applicant's claim of financial hardship as current owner of an island
with no money and with no proven way to access it, or any ownership on the part of
Mashpee where he thinks he could put a bridge.

        Attorney Kate Connolly mentioned that Attorney Bowen was correct, it's simply a
release deed that was taken for no payment, and also financial hardship is not one of the
requirements to prove hardship under the bylaw, it has to be a hardship owning to llilllSlllU
circumstances of shape, soil condi~ons, or topography, and none of those apply.

         Ashley Fisher, Shellfish Constable for the Town of Mashpee approached the Board
and quoted a couple of points from the bylaw in Chapter 130 Section 57 (Shellfish
Aquaculture Licenses) for !he record. She said that the area is under a grant and because of
this, there cannot be any disturbance of the licensed shellfish grant area.

        Mr. Gould asked Attorney Wall ifhe and his client addressed the Tribe's claims,
and how would you repair any damage if there's an issue with pollution regarding their
shellfish grant.




                                               4
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 19 of 27



                    MASHPEE ZONING BOARD OF APPEALS
                          DECISION FOR AVARIANCB
                         Gooseberry Island Trust & SN Trust
                   RobertD. E=eluth, Trustee of Gooseberry Island
                     0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                Mashpee, MA 02649
                                      V-2018-63

        Attorney Wall said that the Tribe claims that their shellfish aquaculture grant
prohibits the bridge from crossing the channel is not valid. He disagrees because the statute
that the shellfish constable read says that the Tribe has exclusive rights to plant, grow and
take shellfish but not exclusive rights to the area itself. The ideas is to put the house
somewhere in the center of the island, and far away from shore. The septic system has not
been proposed so those concerns are speculative and not before the Board. The bridge will
be sufficiently high enough for boat traffic to pass. Attorney Wall said that relief can be
granted such that it doesn't derogate from the pwpose of the zoning bylaw. He believes the
bridge provides access.

       Mr. Mendoza asked Attorney Wall ifhis client was entertajning to build more than
one home on the island. Mr. Wall said his client's intention right now is to have one single-
family dwelling.

         Chairman Furbush closed the comment session and instructed the Board members
that it was time to vote.

        The Board, upon review of the testimony and evidence, detemrined that the
proposed Variance would not advance the Town's interest in maintaining the public safety
in further grant of a Variance would in fact derogate from the underline purpose and intent
of the Zoning By-laws.

        In view of the foregoing, the Board made a motion on Wednesday, December 12,
2018 at the Public Hearings of the Zoning Board of Appeals to grant the request of the
Petitioner, Gooseberry Island Trust & SN Trust for a Variance from Article V §174-32 of
the Zoning By-laws requiring Fire Department apparatus access as defined in said Section
to allow for the construction of a single family residence on property located in an R-3
Zoning District, 0 Gooseberry Island, (Map 100, Parcel 6-0-R), Mashpee, MA and voted
as follows: Ms. Sharon Sangeleer, denied, no, .Mr. Bradford H. Pittsley, denied, no, Mr.
Norman J. Gould, denied, no, Mr. Scott Goldstein, denied, no, and .Mr. Jonathan D.
Furbush, denied, no. Failing to obtain a supermajority of votes in the affirmative, and in
fact obtaining wianimous votes to deny, the variance request is denied.




                                              5
                                               Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 20 of 27

                                                                                                              MASHPEE ZONING BOARD OF APPEALS
                                                                                                                  DECISION FOR AVARIANCE

                                                                                         Name; Gooseberry Island Trust & SN Trust .
                                                                                         Address,     oseberry Island, Map I 00 Parcel ~-0-R,. Mashpee, MA 02649
                                                                                         Case: V, 201 -63

                                                                                                                                             INFAVOR             TODENY
                                    .     •     '    ••        •    ·• ' ; . I


    legal N9.tJ~!~~: ·                                                                                              ,                            □.                  [:rll
                                ·                   ·· ·····.·&an                                        us
               ·.. ,. ~ffil~1i;•:~)).~~::/·; f\_                                                                                  .     ·.
                  zo~ING_sok::'                 . ·__ / ,~~-
                                    ,: .'/-·'.'.:"..?.?:
                                           j
                   OF APl'EAI.S, . • .                   . -~                                                                                    □                   □
         Puauc HEARINGS N9Tic!=' · · ·.,                                                     · liam A. Blai    i;       ·
        ·:- DECEMBER 12, 20111 •. ·                                           . )
 The Mashpee Zo~li)g Bo;l!<I of Appeals • ,
                                                                               1
                                                                                                                                                 □
   :      will hoid Public Hearings on .· '. •
   Wadnes.day; December 1z: 2010 ai. .. ;
 . 6:00 p.m. in !heWaqu~HM~/iiinf0, '. -:
:··· ·;· .. :--.: .'..R~orij~t~~~t,'f::~Hfll~:-:\;~: j
   •,t_-,,. Mashp~'f~_ijaq;-::-•,,f::,~:..:
       16 Great ~eek: Ro.id Nortlj;_or\ the                            ~··,      ~       .
           ·     · · foilowinQ: ~- -' · · · - ·                                1                                                                 □
                     . ..   •
                                      ..                                       f
                                                                               ...
                 NEW HEARINGS                            · · · . ··:           ;                    •
                     . '                .. ·         -~ ..· . ·::-;)
GQ9:1tl'!m,,1ot1an1ta,u1P9mt,~pcfirtgqrt··~ {
Go,cm~b.myfsfand_Tn.ist&SN1JUS1requa,stsa~                                     f
from§-114-12o!UlaZon!nsB~.al'!!qltrlna;ftonmga ; .
.ona~and~rad.~toaP3WdtaRn,~ot,!                                                          -~--1-''Nlff-/-1-i!P-="-,"i-1------~                    □
$1a!eroadorstreelasdeliwdlnssld5edicnlnomkto ,                                           B
consuuda11,r,g!afamltyresldenai Oll'pfi,P.8atY),C3!ad ·
in an'R-3 2'.onlng Dfsltrt~ {Mef100, P,an:111 6-0-R),. :
Ma~.MA.·.                    _. :._::·-·-·: ,.
~MWJYfsbns1,mtPuntnitrnPP!ntBsurt; owner,_ l
GoosebettyislaOOT~&SNTrusi:reque~aYarfaftt& I
hin§174-31 aflheZcml/lgSY-!ffl~ifng· a 1:SO'or··                                         S
ttlntage, en ·a &rel!! In Mierlo construct a ingfo famiy .
resideru:eonproperty lccaled In an R-3Zon?ng Dlstrfd, •
                                               ..
"(Map 100, Patee! B-0.R}, Mashpee, Moll O ,. · · ; • • • •
                                                    _,      ....
GooMhfirot:hWoit)md Pm!1mnin P:PID!Boa~·D-Mtu,
                                                                                         This Decision has been du)y filed on tlee.-ei'Al;;el" J{) ,.;)o I.!" with the Town Clerk
=~~!~SN==:wi:=
partitient applll'll!us access ~ defmed rn 'aid ~                                        ofMashpee. Any Appeals shall be made pursuant to Section 17 of the Massachusetts
to aJloi.v i:lrll!ii con.strucnon<1( a siftSla famiy 11!Silfeneo
cn Jirqpatty lot.rled Tn an R--3ii!onlng 17.sfrltf. {Mlip 1011;                          General Laws Chapter 40A within Twenty days after the date of said filing.
Parcela-o.R), Mashpee,MA. ·                    . :. ·.,·.: · .i. )


Plans may be \iewed plb(" kl            the;~-~ tn UuizaA.· .;                   This Decision is effective when a Certified Copy is filed at the Barnstable County
~fiiceandfmTownCled(soffice, · _.                           ·~ ·.         :      Registry of Deeds. A Certified Copy may be obtained·from tfie Town Clerk the next
                                                                                     .
Peiord~-et ~o:~n;~·' · ·                                                       · business day after the expiration of the 20-day Appeal· phase, which lasts through
MashpffZofllfl!lElOafdof~· '    •
                             . {_i.                                               <Jru'\.<.la.V-'j;      9',
                                                                                                     &Dl'-i' ·            •Special Permits shall lapse two yeats after date
tbimbef"16,.2:3,:Z018                                    •.·• '.                 of grant Wntten Findings shall lapse two years after date of grant. Appeals shall lapse
                                                                                 one year after date of grant If the rights au1horized by a Variance are not exercised
                                                                                 within one year of date of grant of such Variance, such rights shall.lapse unless: (1)
                                                                                 substantial use or construction has commenced, or (2) a Petition for a six-month
                                                                                 extension has been filed prior to the ei<piration date, or (3) the property that is the subject
                                                                                 of the Variance has been conveyed in reliance on said Variance prior to the expiration
                                                                                 date of such one year period.


                      MASHPEE TOWN CLERK

                                              DEC 2 o2018 ·
                 RECEIVED BY l,U..(;;,
Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 21 of 27




                     EXHIBIT3
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 22 of 27



          ·'··tqw,i .ofM.rishp;ei::;·: ·,: .:::·,··_:< ·. . ··_,.:, ::?::·~·><'.:':: --~,: ,:
                                                            , : ': ·: :::16 Gtwr,l{(((!I; load·.Noiill:;.
                                                            ; Maslip~~'4a;.Sllci,_us;,n~Jl~49 .'.
                    MASHPEE ZONING BOARD OF APPEAL~
                            DECISION FOR AVARIANCE
                                    V-2018-62

Gooseberry Island Trust & SN Trust                                      Ctf.: #195170
Robert D. Ernmelu1h, Trustee of Gooseberry Island                       Plan#: 25209-A
0 Gooseberry Island
(Map 100 Parcel 6-0-4)
Mashpee, MA 02649

       A Petition was filed on November 9, 2018 by Owner, Gooseberry Island Trust &
SN Trust requesting a Variance from §174-31 of the Zoning By-laws requiring a 150' of
frontage on a street in order to construct a single family residence on property located in
an R-3 Zoning District, at OGooseberry Island, (Map I 00, Parcel 6-0-R), Mashpee, MA.

       Notice was duly given to abutters in accordance with Massachusetts General Laws
Chapter 40A. Notice was given by publication in The Mashpee Enteiprise, a newspaper of
general circulation in the Town of Mashpee, on November 16, 2018 and November 23,
2018 a copy of which is attached hereto and made a part hereof.

       The Mashpee Zoning Board of Appeals issues this Decision pursuant to the
provisions of Massachusetts General Laws Chapter 40A §10 and the Town of Mashpee
Zoning By-laws.

      Public Hearings were held on the Petition at the Mashpee Town Hall on
Wednesday, December 12, 2018 at which time the following members of the Board of
Appeals were present and acting throughout; Chairman, Jonathan Furbush, Board
Members, Scott Goldstein, Nonnan J. Gould, and Associate Members, Brad Pittsley and
Sharon Sangeleer. Also present was Attorney Kate Connolly, Town Counsel, and Michael
Mendoza, Building Commissioner.

        Attorney Brian Wall represented the applicant for the Variance request. Also
present was Tom Bunker, ofBSS Design, and Mathew Haney, who is a representative of
the Trust. Atfomey Wall provided the Board with two plans that were dated March 11,
2014, and July 9, 2018. The 2014 plan depicts a bridge and Gooseberry Island. The plan
dated July?, 2018 is of Gooseberry Island. The Island is a 3.9 acre island in Popponesset
Bay and is separated from the main land by a channel that is about 80 ft. wide at high tide,
and about 40 ft. wide at low tide. Attorney Wall claims his client owns a strip of land along
the edge of the main land. His client would like to develop a single-family home on the
island, and would like to propose a bridge to be built at the end of the mainland at Punkhom
Point Road across the channel to Gooseberry Island.




                                              1
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 23 of 27


                     MASHPEE ZONING BOARD OF APPEALS
                           DECISION FOR A VARIANCE
                          Gooseberry Island Trust & SN Trust
                   Robert D. Emmelufh, Trustee of Gooseberry Island
                     0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                Mashpee,·MA 02649
                                      V-2018-62

        Attorney Wall said that in order to render the island eligible for a building permit,
the two trusts need three variances as listed in the public notices. Under §l 74-12 requires
a street, and the island has no street, §174-31 requires 150 ft of frontage on a street, and
§174-32 require property to have an un-obstructivepaved access roadway within 150 ft. of
the furthest point of any building on a property, and the purpose of this is to provide access
for first responders and fire trucks. The Trust applied for these same three variances back
in 2013 but no bridge was proposed. The applicants at that time where proposing to access
the property by boat and have just a house.

        At the hearings back in 2013, the Zoning Board expressed concerns with the
inability of first responders to access the property. They were concerned about public
safety, fire protection, and a possible medical emergency. The Board denied the request for
variance for those reasons.

        Chairman Furbush mentioned that he knows there's litigation pending regarding
access to the land on.the mainland side.

         Attorney Wall said that the litigation is under advisement with a judge. He said he
does not represent the client in that land court case, but he is aware of its status. The case
is in land court without a jury, and when the trial is over the judge takes the matter under
advisement. Mr. Wall believes that briefs were submitted to the court back in January of
this year, and decision is pending. Mr. Wall said that his client has a deed to the land, and
the judge will be making a decision to who owns the land.

        Town Attorney, Kate Connolly said she had tried that case. The judge has not issued
a decision, and the ownership issue is still in question. The Town took a less active roll,
but claimed a portion of the property. Two of the abutters on that road took an active role
claiming ownership, and it's still inconclusive that SN Trust or anyone else owns any
specific portion of that property. In regard to the bridge, there's another case pending, and
there's no approval yet for the bridge. Town Counsel is still waiting for the court's decision
on this.

       Attorney Wall said that the bridge has been through the DEP hearing process and
was denied. That decision is currently under appeal in Superior Court.

        Board Member, Scott Goldstein questioned if the bridge needs to be approved prior
to building on the lot. He could not approve something that was not approved by other
departments.




                                              2
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 24 of 27



                      MASHPEE ZONING BOARD OF APPEALS
                            DECISION FOR AVARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                 Mashpee, MA 02649
                                       V-2018-62

        Attorney Kate Connolly answered that was the basis for the previous denials of the
three variances. The applicant applied for permission to the Conservation Commission to
build in a sensitive wetland resource area. The Commission denied it, and the applicant
appealed it to the DEP, lost at the DEP level and appealed to Superior Court. There's still
no bridge, and that's one of the requirements under the Town bylaw that there be access.
There's no frontage, and there has to be access in other ways for emergency vehicles. This
case is still pending as well.

        Attorney Wall said that every Board has its own jurisdiction. He said that the Board
can act cin request for relief, and conditioning it upon the bridge being built.

       Chairman Furbush said. as one member he is uncomfortable with conditioning
anything for these variance requests.

       The Board read the Town Department comments into the record.

       Mr. George Green, the Director of Natural Resources with the Mashpee
Wampanoag Tribe, voiced his concerns on behalf of the Tribe with this project. He said
the Tribe opposes granting the proposed Variances. The bridge would interfere with their
aquaculture project. At extreme low tide, the tide is about 1.5 ft. to 2 ft. deep, and at a mean
high tide, the tide is 5.5 to 6 ft.

      Fire Chief, Thomas Rullo addressed the Board and submitted a letter he sent to
Matthew Haney dated August 17, 2018 that was read into the record.

      Mr. Furbush asked the same question he asked five years ago, if there is an
emergency on the island, how would the Fite Department respond?

        Fire Chief Rullo said there is no method to get across !he waterway. The Fire Chief
stated he would not be able to handle any crisis, either fire or medical.

       Mr. Furbush spoke to the Board and said that not being able to respond to an
emergency could cause the Town legal issues. There's no clear ownership title to the land
on the mainland, and there's no clarity from Conservation to allow the bridge to be built.

       Scott Goldstein asked the Fire Chief if the apparatus could tum around. Fire Chief
Rullo said the approach would have to be addressed for his apparatus to be able lo turn
around sufficiently.




                                               3
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 25 of 27



                      MASHPEE ZONING BOARD OF APPEALS
                            DECISION FOR AVARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                 Mashpee, MA 02649
                                       V-2018-61

        Attorney John Bowen, with Rackemann, Sawyer & Brewster represents the two
private owners who own the last two houses on the left on the North side of Punkhom Point
Rd. The owners of 80 Punkhorn Point Road are James Atkins and John Weitman, and 84
Punkhorn Point Road, owners, Robert and Michei!e Wolpe. Mr. Wolpe was present in the
audience.

       Attorney Bowen said these applications are the same as submitted back in 2013,
and suggested that under Chapter 40A Section 16 that decision issued by the Board was
not really fmal because the appeal is still pending in Superior Court. He disputes, and
doesn't believe the applicant has any right to pave the road, or has any right to bring utilities
down the road. Punkhorn Point is a private unpaved narrow road, and he disputes the
applicant to travel on this road because it is a private road.

        Attorney Bowen said there are several items that are very much undecided, and to
repeat the requests while there's a live action pending in Superior Court is wasteful and
unnecessary. He asked the Board that the requests be denied on these grounds as presented,
and it rails to meet the requirements of the Town's bylaws and also fails to meet Chapter
40A Section 10 for a variance. The Attorney said that his clients assert ownership to the
Southern boundary and just below Punkhom Point Rd, and below that, the Town has an
active claim to that land. Those issues are open, and there will be a decision. The applicant
claims ownership through a "release deed" for no consideration and for zero dollars. His
final point is that the applicant's claim of financial hardship as current owner ofan island
with no money and with no proven way to access it, or any ownership on the part of
Mashpee where he thinks he could put a bridge.

        Attorney Kate Connolly mentioned that Attorney Bowen was correct, it's simply a
release deed that was taken for no payment, and also financial hardship is not one of the
requirements to prove hardship under the bylaw, it has to be a hardship owing to unusual
circumstances of shape, soil conditions, or topography, and none of those apply.

         Ashley Fisher, Shellfish Constable for the Town of Mashpee approached the Board
and quoted a couple of points from the bylaw in Chapter 130 Section 57 (Shellfish
Aquaculture Licenses) for the record. She said that the area is under a grant and because of
this, there cannot be any disturbance of the licensed shellfish grant area

        Mr. Gould asked Attorney Wall if he and his client addressed the Tribe's claims,
and how would you repair any damage if there's an issue with pollution regarding their
shellfish grant.




                                                4
  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 26 of 27



                      MASHPEE ZONING BOARD OF APPEALS
                            DECISION FOR AVARIANCE
                           Gooseberry Island Trust & SN Trust
                    Robert D. Emmeluth, Trustee of Gooseberry Island
                      0 Gooseberry Island (Map 100, Parcel 6-0-R),
                                 Mashpee, MA 02649
                                       V-2018-61

        Attorney Wall said that the Tribe claims that their shellfish aquaculture grant
prohibits the bridge from crossing the channel is not valid. He disagrees because the statute
that the shellfish constable read says that the Tribe has exclusive rights to plant, grow and
take shellfish but not exclusive rights to the area itself. The ideas is to put the house
somewhere in the center of the island, and far away from shore. The septic system has not
been proposed so those concerns are speculative and not before the Board. The bridge will
be sufficiently high enough for boat traffic to pass. Attorney Wall said that relief can be
granted such that it doesn't derogate from the purpose of the zoning bylaw. He believes the
bridge provides access.

      Mr. Mendoza asked Attorney Wall ifhis client was entertaining to build more than
one home on the island. Mr. Wall said his client's intention right now is to have one single-
family dwelling.

       · Chairman Furbush closed the comment session and instructed the Board members
that it was time to vote.

        The Board, upon review of the testimony and evidence, determined that the
proposed Variance would not advance the Town's interest in mainta~ng the public safety
in further grant of a Variance would in fact derogate from the underline purpose and intent
of the Zoning By-laws.                ·

        in view of the foregoing, the Board made a motion on Wednesday, December 12,
201& at the Public Hearings of the Zoning Board of Appeals to grant the request of the
Petitioner, Gooseberry Island Trust & SN Trust for a Variance from Article V § 174-31 of
the Zoning By-laws requiring a 150' of frontage on a street in order to construct a single
family residence on property located in an R-3 Zoning District, at O Gooseberry Island,
(Map 100, Parcel 6-0-R), Mashpee, MA and voted as follows: Ms. Sharon Sangeleer,
denied, no, .Mr. Bradford H. Pittsley, denied, no, Mr. Norman J. Gould, denied, no, Mr.
Scott Goldstein, denied, no, and Mr. Jonathan D. Furbush, denied, no. Failing to obtain a
supermajority orvotes in the affirmative, and in fact obtaining unanimous votes to deny, ·
the variance request is denied.




                                              5
                                  Case 1:21-cv-10718-JGD Document 9-6 Filed 06/30/21 Page 27 of 27
                                                                                               MASHPEE ZONING BOARD OF APPEALS
                                                                                                     DECISION FOR AVARIANCE
                                                                          Name: Gooseberry Island Trust & SN Trust
                                                                          Address: 0 Go eberry Island, }4:ap 100 Parcel 6-0-R,.Mashpee, MA 02649 ·
                                                                          Case: V-    8-

                                                                                                                             FAVOR              TODENY

                                                                                                                             □                   ~

     Legai
     ..
                Notie~s'· ;
        _. _ ·. .• .. •·.•-·.,,,·.·~·r:.,,.. ,.r-· \    _:•=


                                                               ..·.·· i
                  · ·· MAsHPee· · · ,.. '     ',':.,L-C"-=,,.f--:7'-==;;~---::::,.L----=::"'--;...o.~-                       □                   □
                   zON1NG·so~RD.          . . lwilli
               OF APPEALS' · ·• •..
         PUB UC HEARJNGS .l',(OTICE . ·
           . DECEMBER 12, :io1s·.                 ·..                    :;
   The Mashpee Zoning Boan:! of Appeals                                  t.7-;~::;:s::;~~=:,;s;--~-----                      □
        wm hold Pubfic Hearings.on ·                                     \
   .V,:ednesday, December12,~Q,.B~ ,,. !
    . &:OD p.in: in !he Waquoll l\leeiiM-; ',:••
  ;·;_;-~/ _::,::··~~::r::~.;~;;;1\t!{~- ;_N                         ·,_!<:__....,(.._...!L..__::.-!'.,_=_::,==="""--l,---
                                                                                          o· uld
                                                                                                                             .□


                                                                                   Yt:· /2
      ,16Great Nacl, RoadNorth,on lhe.,
         •.     ··     followlng·        ·                ·          ·:       o:rm       . o

. . . .· ' .. ~E\VHEARmGs·                              ' ..         ~         .                   h'ic_Rll-,J
.~=:~dT=~~Mi'Z':!:fl:v::: ~ _B_rad_:;;--'-'"'-/_p..'["'·tt""'I-L:..il~J{M"I~
' fi'om §174-12 ,,.,, -                             1 'J.J
                               .,.,.....,. ....,.,, , . _ ;
                                                                  ...- - - - - - - -
                                                                                   .10
                                                                                                                             □
•• one~andlfi:edeccentoapa\'edbwn,cc_unly« ·'
  s1a1e, roadcrsnei sdelned lnRl?dSec!ian In Dfderlo
 ainstnn 8 aingi8 famlf retldcr.ce 00 prope'rty "recited '.
 in en'R-3 2el1a'\IJ Dbtflel., (Map 1cc. P.arcet f;..0-R}, '.
 Ma$pe&;MA.                                  •

 oc'.rm,h;:,1,1;m1,;ndPwl<b;mpqWR9ail; o.nsr, ~ S
                                                    •


• lf~usebeny !$hind To!Sl& SN Truslrsqu.asla a Vsrianc& '
                                                                     '                                                       □                   )(.
  from§174:31 oflh8'Zon!!lg ey.la.n~Qs·1mct .
  fi'omagsoo a ffletlnontll!' lo oonsiruda slrigtefamiy                                                                                                 ,,.
 ·.r&srdanca on pn:,perty locatlld rn an R:3 Za-ing DW?id. • ·                                             •
 '"~••oo.•otre164R),,,.,,,"."',MA.. ·· .· · ·. This Decision has been duly filed on l)ec.€fJ,e,rr o2.o 1 o16t~· with t)le Town Clerk
 """''"'"' 1mnd ~•l'!ffl>hcmPwrn""' o.n.,,                           ·' of Mashpee. Any Appeals shall •be made pUISU8llt to Section 17 of the Massachusetts
 """tn+J2 ,r ~• """"" • .,.,,..         ...,.,.,.""'Ila'· ·General Tows Chapter 40A within Twenty days after the date of said filing.
  Gc0$&ben)'UlandTmt&SNTrushequestsaVeriancs .

  partmenl apparalus acceu m de!md h ~aid Sadlcil
                                                                                                                                       ,    6




  to allowforttie CDF!slnx:tian of a~ing!a fErM'/ residence
  on property locafedlnanR-3Z0m'"<1tOtslrlcl, c,.,sp100;
  Pm:el&O.R), "!asf:pa&,MA.           .•.•.            •This Decision is effective when a Certified Copy is ftled at 1he Barnstable County
                                                       ;Registry of Deeds. A Certified Copy inay be obtained from the Town Clerk 1he next
  Pbns may b& ,-IW'ed Wot to I h a - ~ n Ule"ZBA        business       · after the expiJ:ation of 1he 20-day Appeal phase, which lasts furough
                                          ·. r ~. ·.·
  o~Sl'ld_lhe~~Ci~o~..
                                                               17«<-r            ao I              . Special Permits sball lapse two y~ after date
  Peiomcrof: ~ o . Furb~l\cha'miin
  Menhfe&Zanlng.Bomdof~:! .                  .·        .of grant. W  ·    n Findings  shall lapse two  years after date of grant. Appeals shall lapse
                                                        one year after date of grant If the righls authom.ed by a Variance are not exercised
             5         201
               •"'-...c....- • - - - - - - - ~ ~ • within one year of date of grant of such Variance, such righls shall lapse unless: (1)
  -'"""'-"""-'....

                                                        substantial use or construction has commenced, or (2) a Petition for a six-mon1h
                                                        extension has been filed prior to the expiration date, or (3) the property that is the subject
                                                        of the Variance has been conveyed in reliance on saiq Variance prior to the expiration
                                                      · date of such one year period. .

                               MASHPEE TOWN CLERK ·

                                                 DEC 2 o2018
                           RECEIVED BY ~".:>
